DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-10 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US 2014/0363512 A1).
Ohnishi teaches formulation additives to the mixture of trifluridine and tipiracil hydrochloride, and has investigated the storage stability of the resulting compositions under various conditions (pg 1, [0013]). In Example 4, Ohnishi teaches tablets formed from a mixture comprising trifluridine, tipiracil hydrochloride and partially pregelatinized starch (reading on “pregelatinized starch”). See pg 3, [0041] and pg 4, [0044]).
For the amount of pregelatinized starch recited in claim 1, Ohnishi teaches an amount of 2-16% (pg 3, [0039]), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  	For claims 2-5, Ohnishi teaches lactose and carmellose in the tablet composition of Example 4 ([0041]). For claim 6, Ohnishi teaches stearic acid in the composition of Example 4 (pg 4, Table 1).

For claim 10, Ohnishi teaches a stable tablet comprising trifluridine, tipiracil hydrochloride, 16% of pregelatinized starch and one or more pharmaceutically acceptable excipients, including a metal salt. Regarding the limitation of “wherein the composition comprises a sugar in an amount less than 3.6 parts by mass based on 1 part by mass of trifluridine, Ohnishi teaches a content of the sugar alcohol or disaccharide of 3.6 parts by mass based on 1 part by mass of trifluridine (pg 3, [0039]). While the amount taught by Ohnishi is considered slightly above the claimed range, as set forth in MPEP 2144.05(I), “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). That is, one of ordinary skill in the art would not expect a composition comprising an amount of lactose of 3.5 parts by mass based on 1 part by mass of trifluridine to have different properties than an amount of lactose of 3.6 parts by mass based on 1 part by mass of trifluridine, given the evidence presently of record. 
KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). Here, the prior art discloses various features of the claimed invention, i.e. a composition comprising trifluridine, tipiracil hydrochloride, an amount of pregelatinized starch that overlaps the claimed range, and one or more pharmaceutical excipients, but it is not anticipatory because the range of pregelatinized starch within the Ohnishi reference overlaps the claimed range; as such, one of ordinary skill would arrive at the instantly claimed subject matter. Nevertheless, it would have been obvious to have selected an amount of pregelatinized starch that overlaps with the claimed range since Ohnishi teaches an amount of 16% is sufficient to have a stable, workable composition, and this amount is encompassed in the claimed range. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612